—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered January 15, 1998, convicting defendant, after a jury trial, of rape in the first degree, sodomy in the first degree, rape in the second degree (3 counts) and sodomy on the second degree (3 counts) and sentencing him to an aggregate term of lSVs to 46 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and evaluation of expert testimony.
We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Tom, Wallach, Rubin and Andrias, JJ.